Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	The following NON-FINAL Office action is in response to Applicant’s request for continued examination filed on 08/20/2020.  
Status of Claims
Claims 1, 5, 7, 8, 10, 14, 16, 17, 19, have been amended by Applicant. 
Claims 1-20 are currently pending and have been rejected as follows.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/20/2020 has been entered.
IDS
	The information disclosure statement filed on 06/24/2020, 08/31/2020, 09/15/2020, 11/09/2020, 02/05/2021, 03/19/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner. 
                                                       Response to Amendments
	112(b) rejection in previous act is withdrawn in view of Applicant amendment. 


Response to Arguments
   Applicant’s 08/04/2020 amendment necessitated new grounds of rejection in this action.
   Remarks 08/04/2020 p.12 argues that the prior art does not tech the static data and dynamic data as associated with a plurality of devices. 
   
    Said argument have been considered but is moot in view of new grounds of rejection.
   
    Examiner now relies on Park et al, US 20190095517 A1 hereinafter Park teaching
	* the static data associated with a plurality of devices. 
           (Park mid-¶ [0098]≈5th-6th sentences: IT data include internet of things - IoT device info (device locations, descriptions, device relationships), and other info provides context for data received by web services platform or describes entities managed by web services platform.  IT data is preexisting/static and can be provided to web services platform 102 as batch) 
	* the dynamic data associated with a plurality of devices.
	(Park ¶ [0021] 8th sentence operational technology-OT data describe dynamic states or conditions of physical devices, or spaces, the states or conditions being dynamic or changing at second rate faster than first rate. Park ¶ [0044] transforming the dynamic states or conditions of space into dynamic attributes of smart entity. Park mid-¶ [0192] from entity graph or entity data, transformation service 1108 of entity service determine if a corresponding data entity exists based on relational objects (isLinked) for the IoT device to update a dynamic attribute from the data at block 1325)



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), ¶2, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 1, 10, 19 are independent and have been amended to recite, among others:
   * “…static data is selectively stored in a first data structure and in which dynamic data is selectively stored in a second data structure, the first data structure and the second data structure being linked such that the dynamic data stored in the second data structure is accessible in response to a query executed against the first data structure, the static data being data associated with a plurality of devices, and the dynamic data being data dynamically generated by the plurality of devices…” at preamble and then 
   * “[…]”
   * “in response to determining some of the obtained data is static data describing static characteristics of the first device, store the static data in the first data structure”;    * “in response to determining some of the obtained data is dynamic data generated by the first device, store the dynamic data in the second data structure”
	-> rendering each of said claims vague and indefinite because it is unclear if:
   * “static” and “dynamic” “data” subsequently recited at the two “in response” limitations 
- relates back to -
   * “static” / “the static” and “dynamic” / “the dynamic” “data” antecedents at the preamble.
Claims 1, 10, 19 are recommended to be further amended to recite, as example only:
  * “in response to determining some of the obtained data is some of the static data describing static characteristics of the first device, store the static data in the first data structure”;   * “in response to determining some of the obtained data is some of the dynamic data generated by the first device, store the dynamic data in the second data structure”

Claims 2-9, 11-18 and 20 are dependent and rejected upon parent Claims 1, 10, 19 
Clarification and/or correction is/are required.
Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8,10-17, 19, 20  are rejected under 35 U.S.C. 103 as being unpatentable over 
	* Park et al, US 20190095517 A1 hereinafter Park in view of 
	* Fischer et al, US 20190356548 A1 hereinafter Fischer. As per:
Claims 1, 10, 19
Park teaches: 
	/ “A computer system configured to facilitate improved speed and efficiency by which the computer system responds to queries by utilizing a multi-database environment” (Park ¶ [0103] 2nd sentence, ¶ [0108] 2nd sentence, ¶ [0110] last sentence, 
¶ [0117] 2nd-4th sentences: timeseries storage214 &entity storage216 can be data storage internal to web services platform e.g. within memory or other on-site data storage local to location at which information technology IT data and operational technology OT data are collected. Timeseries storage 214 and entity storage 216 include remote database, cloud-based data hosting or other remote data storage. Timeseries storage 214 and entity storage 216 include remote data storage located off-site relative to location at which IT data and OT data are collected. Also per ¶ [0122] 1st sentence entity service uses IT data and/or OT data from multiple different data sources to update attributes of various entities. Also ¶ [0123] 4th, 7th sentences data rollups generated by timeseries service 228 provide efficient mechanism for applications 230 to query timeseries data to present data rollups quickly & efficiently. ¶ [0162] 2nd sentence: entity service is component of web services platform that processes incoming IT & OT data collected via software defined gateway. ¶ [0174] 2nd sentence: other example to quickly determine relationships and data process in which static data is selectively stored in a first data structure” (Park ¶ [0053] 2nd sentence, ¶ [0069]: static attribute identifies object of entity, such as record structure at ¶ [0161] last sentence. Also ¶ [0162] 8th sentence: the static attribute store the data. For example per ¶ [0162] 3rd sentence: static attribute include any unique identifier of object entity or characteristic of object entity that does not change over time (e.g. device ID, place address, room number). ¶ [0192] 3rd sentence at block 1310 transformation service 1108 may compare an identity static attribute from the data with identity static attributes of registered object entities to locate a data container for the internet of things - IoT device. ¶ [0156] last 2 sentences: static attributes describe a particular point and include a point name attribute (AI 201-1), a point type (analog input), unit of measure (Degrees F), and a data source e.g., Sensor 1) “and in which dynamic data is selectively stored in a (Park ¶ [0053] 2nd sentence, ¶ [0069]: dynamic attribute storing most recent value, further referred at ¶ [0161] last sentence as a record entity), “the first data (Park ¶ [0165] 4th sentence: if the data entity is linked to a dynamic attribute of an object entity, the static attribute of the data entity may include an identifier that is used to link to dynamic attribute of object entity. ¶ [0185] an example where management service 1106 determine that a data entity (AI 201-01) is linked to the dynamic attribute of Activity Tracker via an isLinked relational object. Here, management service automatically update the attribute data in the linked data entity. Further, if a linked data entity does not exist, management service 1106 can create a data entity (AI 201-01) and instance of isLinked relational object 1224 to store and link dynamic attribute of Activity Tracker therein. Thus processing/analytics for activity tracker 1202 may be automated. As another example, a most recent view attribute (or linked data entity) of a webpage object entity indicate the most recent time at which webpage was viewed. Management service 1106 can use the entity data from a related click tracking system object entity or web server object entity to determine when most recent view occurred and can automatically update the most recent view attribute (or linked data entity) of the webpage entity accordingly Similarly ¶ [0192] 6th - 8th sentences. Also ¶ [0162] 8th sentence noting another example , “the static data being data associated with a plurality of devices” (Park mid-¶ [0098] ≈ 5th-6th  sentences: IT data include internet of things - IoT device information (device locations, descriptions, device relationships), and/or other info provides context for data received by web services platform or describes entities managed by web services platform.  IT data is preexisting/static and can be provided to web services platform 102 as batch) “and the dynamic data being data dynamically generated by the plurality of devices” (Park ¶ [0021] 8th sentence operational technology-OT data describe dynamic states or conditions of physical devices, or spaces, the states or conditions being dynamic or changing at 2nd rate faster than first rate. ¶ [0044] transforming the dynamic states or conditions of space into dynamic attributes of smart entity. mid-¶ [0192] from entity graph or entity data, transformation service 1108 of entity service determine if a corresponding data entity exists based on relational objects (isLinked) for the IoT device to update a dynamic attribute from the data at block 1325) “said computer system comprising: one or more processors; and one or more computer-readable hardware storage devices having stored thereon computer-executable instructions that are executable by the one or more processors” (Park ¶ [0199]- ¶ [0205]) “to cause the computer system to at least” / 
(independent Claim 1 preamble)
	
	/ “A method, implemented at a computer system including one or more processors, for, facilitating improved speed and efficiency by which the computer system responds to queries by utilizing a multi-database environment” (Park ¶ [0103] 2nd sentence, ¶ [0108] 2nd sentence, ¶ [0110] last sentence, ¶ [0117] 2nd-4th sentences: timeseries storage214 &entity storage216 can be data storage internal to web services platform e.g. within memory or other on-site data storage local to location at which information technology IT data and operational technology OT data are collected. Timeseries storage 214 & entity storage 216 include remote database, cloud-based data hosting or other remote data storage. Timeseries storage 214 and entity storage 216 include remote data storage located off-site relative to location at which IT data and OT data are collected. Also per ¶ [0122] 1st sentence entity service uses IT data and/or OT data from multiple different data th, 7th sentences data rollups generated by timeseries service 228 provide efficient mechanism for applications 230 to query timeseries data to present data rollups quickly & efficiently. ¶ [0162] 2nd sentence: entity service is component of web services platform that processes incoming IT & OT data collected via software defined gateway. ¶ [0174] 2nd sentence: other example to quickly determine relationships and data process flow of Activity Tracker object entity 1202, without having to resort to analyst, engineer to create, index, manage entities using SQL) “in which static data is selectively stored in a first data structure” (Park ¶ [0053] 2nd sentence, ¶ [0069]: static attribute identifies object of entity, such as record structure at ¶ [0161] last sentence. Also ¶ [0162] 8th sentence: the static attribute store the data. For example per ¶ [0162] 3rd sentence: static attribute include any unique identifier of object entity or characteristic of object entity that does not change over time (e.g. device ID, place address, room number). ¶ [0192] 3rd sentence at block 1310 transformation service 1108 may compare an identity static attribute from the data with identity static attributes of registered object entities to locate a data container for the internet of things - IoT device. ¶ [0156] last 2 sentences: static attributes describe a particular point and include a point name attribute (AI 201-1), a point type (analog input), unit of measure (Degrees F), and a data source e.g., Sensor 1) “and in which dynamic data is selectively stored in a  (Park ¶ [0053] 2nd sentence, ¶ [0069]: dynamic attribute storing most recent value, further referred at ¶ [0161] last sentence as a record entity), “the first data (Park ¶ [0165] 4th sentence: if the data entity is linked to a dynamic attribute of an object entity, the static attribute of the data entity may include an identifier that is used to link to dynamic attribute of object entity. ¶ [0185] an example where management service 1106 determine that a data entity (AI 201-01) is linked to the dynamic attribute of Activity Tracker via an isLinked relational object. Here, management service automatically update the attribute data in the linked data entity. Further, if a linked data entity does not exist, management service 1106 can create a data entity (AI 201-01) and instance of isLinked relational object 1224 to store and link dynamic attribute of Activity Tracker therein. Thus processing/analytics for activity tracker th - 8th sentences. Park ¶ [0162] 8th sentence noting another example where a dynamic attribute of the object entity refer to a static attribute (e.g., identifier) of the linked data entity, which may store the data (e.g. value or information) of the dynamic attribute), “the static data being data associated with a plurality of devices” (Park mid-¶ [0098] ≈ 5th-6th  sentences: IT data include internet of things - IoT device information (device locations, descriptions, device relationships), and/or other info provides context for data received by web services platform or describes entities managed by web services platform.  IT data is preexisting/static and can be provided to web services platform 102 as batch), “and the dynamic data being data dynamically generated by the plurality of devices” (Park ¶ [0021] 8th sentence operational technology-OT data describe dynamic states or conditions of physical devices, or spaces, the states or conditions being dynamic or changing at 2nd rate faster than first rate. Park ¶ [0044] transforming the dynamic states or conditions of space into dynamic attributes of smart entity. Park mid-¶ [0192] from entity graph or entity data, transformation service 1108 of entity service determine if a corresponding data entity exists based on relational objects (isLinked) for the IoT device to update a dynamic attribute from the data at block 1325) the method comprising”: / 
(independent Claim 10 preamble)
	
      / “One or more hardware storage devices having stored thereon computer-executable instructions (Park mid-¶ [0199]) “that are executable by one or more processors of a computer system” (Park ¶[0106]-¶[0108], ¶[0199], ¶[0201] 1st sentence, ¶[0204]-[0205]) “to facilitate improved speed and efficiency by which the computer system responds to queries by utilizing a multi-database environment” (Park ¶ [0103] 2nd sentence, ¶ [0108] 2nd sentence, ¶ [0110] last sentence, ¶ [0117] 2nd-4th sentences: timeseries storage214 &entity storage216 can be data storage internal to web services platform e.g. within st sentence entity service uses IT data and/or OT data from multiple different data sources to update attributes of various entities. Also ¶ [0123] 4th, 7th sentences data rollups generated by timeseries service 228 provide efficient mechanism for applications 230 to query timeseries data to present data rollups quickly & efficiently. ¶ [0162] 2nd sentence: entity service is component of web services platform that processes incoming IT & OT data collected via software defined gateway. ¶ [0174] 2nd sentence: other example to quickly determine relationships and data process flow of Activity Tracker object entity 1202, without having to resort to analyst, engineer to create, index, manage entities using SQL) “in which static data is selectively stored in a first data structure” (Park ¶ [0053] 2nd sentence, ¶ [0069]: static attribute identifies object of entity, such as record structure at ¶ [0161] last sentence. Also ¶ [0162] 8th sentence: the static attribute store the data. For example per ¶ [0162] 3rd sentence: static attribute include any unique identifier of object entity or characteristic of object entity that does not change over time (e.g. device ID, place address, room number). ¶ [0192] 3rd sentence at block 1310 transformation service 1108 may compare an identity static attribute from the data with identity static attributes of registered object entities to locate a data container for the internet of things - IoT device. ¶ [0156] last 2 sentences: static attributes describe a particular point and include a point name attribute (AI 201-1), a point type (analog input), unit of measure (Degrees F), and a data source e.g., Sensor 1) “and in which dynamic data is selectively stored in a second data  (Park ¶ [0053] 2nd sentence, ¶ [0069]: dynamic attribute storing most recent value, further referred at ¶ [0161] last sentence as a record entity), “the first data (Park ¶ [0165] 4th sentence: if the data entity is linked to a dynamic attribute of an object entity, the static attribute of the data entity may include an identifier that is used to link to dynamic attribute of object entity. ¶ th - 8th sentences. Park ¶ [0162] 8th sentence noting another example where a dynamic attribute of the object entity refer to a static attribute (e.g., identifier) of the linked data entity, which may store the data (e.g., the value or information) of the dynamic attribute), the static data being data associated with a plurality of devices” (Park mid-¶ [0098] ≈ 5th-6th  sentences: IT data include internet of things - IoT device information (device locations, descriptions, device relationships), and/or other info provides context for data received by web services platform or describes entities managed by web services platform.  IT data is preexisting/static and can be provided to web services platform 102 as batch), “and the dynamic data being data dynamically generated by the plurality of devices” (Park ¶ [0021] 8th sentence operational technology-OT data describe dynamic states or conditions of physical devices, or spaces, the states or conditions being dynamic or changing at 2nd rate faster than first rate. Park ¶ [0044] transforming the dynamic states or conditions of space into dynamic attributes of smart entity. Park mid-¶ [0192] from entity graph or entity data, transformation service 1108 of entity service determine if a corresponding data entity exists based on relational objects (isLinked) for the IoT device to update a dynamic attribute from the data at block 1325), “the computer-executable instructions being executable to cause the computer system” “to at least” /
(independent Claim 19 preamble)

obtain data associated with a first device of a plurality of devices”; (Park ¶ [0134] 2nd sentence: Entity and object ingestion service 320 is configured to receive and handle incoming information technology-IT data. Specifically at [0156] 1st sentence Entity service 226 use incoming IT data to generate values for various static attributes of smart entities 1020. Per [0160] 2nd sentence: in inbound direction, incoming IT data from enterprise applications 1002 is ingested by software defined gateway 212 and converted into static & dynamic attributes of smart entities 1020 by entity service 226. ¶ [0012]: the operational technology- OT data include data samples collected from internet of things (IoT) devices comprising at least one of physical devices, sensors, actuators, electronics, etc.) 
(independent Claims 1, 10, 19 body)

	- “in response to determining the data is static data describing static characteristics of the first device, store the static data in the first data (Park ¶ [0156] 1st sentence: entity service 226 use incoming information technology - IT data to generate values for various static attributes of smart entities 1020, stored at ¶ [0180] last sentence. 
For example per ¶ [0162] 3rd - 4th sentences: static attribute include any unique identifier that does not change over time (e.g. device ID) derived from information technology - IT data received via software defined gateway. Per ¶ [0162] 8th sentence the static attribute (e.g., identifier) of the linked data entity, store the identifying data (e.g., value or information) of the dynamic attribute. Specifically per ¶ [0156] 1st sentence: entity service uses incoming IT data to generate the values for various static attributes of smart entities 1020. For example ¶ [0156] last two sentences: static attributes describe a particular point (e.g. temperature point). For example static attributes of point entity 1024 include AI 201-1, point type (analog input), unit of measure (Degrees F), and data source Sensor 1)

	- “in response to determining the data is dynamic data generated by the first device, store the dynamic data in the second data device in the first data device in the second data 
      (Park ¶ [0159] 1st sentence: entity service 226 use incoming operational technology - OT data to derive or generate values for dynamic attributes of smart entities 1020. 
th - 8th sentences: the dynamic attribute of an object entity may be linked to a data entity such that the dynamic attribute refers to a static attribute (identifier) of the linked data entity, which may store the data (the value or info) of dynamic attribute. For example per ¶ [0192] 6th, 8th sentences: determine if corresponding data entity exists based on relational objects (e.g isLinked) for IoT device to update dynamic attribute from data at block 1325. If corresponding data entity exists, management service 1106 update the data entity corresponding to the dynamic attribute from the data at 1345. Park ¶ [0036] 3rd sentence: timeseries includes 1st attribute identifying 1st object entity and 2nd  attribute storing most recent value of dynamic variable associated with physical device)
(independent Claims 1, 10, 19 body)
	
	- “based on a received query requesting identification of the first device, provide access to the dynamic data generated by the first device, wherein providing the access isPage 2 of 18Application No. 15/985,513 Amendment "A"Reply to Non-Final Office Action mailed March 18, 2020performed by first identifying the first device using a quick query executed against the first data 
          (Park ¶ [0165] 4th sentence: if the data entity is linked to a dynamic attribute of an object entity, the static attribute of the data entity may include an identifier that is used to link to the dynamic attribute of the object entity.
	Park ¶ [0162] last 4 sentences: the dynamic attribute of object entity may be linked to data entity. The dynamic attribute of the object entity may simply refer to location (data/ network address) or static attribute (identifier) of the linked data entity, which may store the data (e.g. value or info) of dynamic attribute. When a new data point is received for the object entity (e.g. new sample of OT data is received via software defined gateway 212), only linked data entity may be updated, while the object entity remains unchanged. Thus, resources that would be expended to update the object entity may be reduced.
	Park ¶ [0163] noting a different example where the linked data entity may be configured to be updated each time a new data point is received, whereas the corresponding dynamic attribute of the object entity may be configured to be updated less often (e.g., at predetermined intervals less than intervals during which the new data points are received). The dynamic attribute of the object entity may include both a link to the 
(independent Claims 1, 10, 19 body)
	
	- “based on actuation of a trigger, identify particular business logic associated with the trigger and associated with the first device”; 
	(Park Fig.14, Fig.15 step 1505 & ¶ [0194]-¶ [0197] with emphasis on ¶ [0197] 2nd-3rd sentences: the process starts and data includes abnormal measurement received from the first device at step 1505. Transformation service 1108 determines an identifier of the first device from the received data at block 1510);
(independent Claims 1, 10, 19 body)
	
          - “execute the business logic for a second device that is related to the first device, by using the obtained data associated with the first device as a parameter value for execution of the business logic for the second device”    
         (Park Fig.15 steps 1515->1520 & ¶ [0197] 4th - 5th sentences: transformation service 1108 identifies second device related to first device through relational objects associated with first device at block 1515. Transformation service 1108 invokes web service 1102 to retrieve measurement data from second device at block 1520. Park ¶ [0112] 1st sentence: each data sample is received with a timestamp indicating time at which the corresponding data value was measured or calculated); “and”
	
	- “perform a computing action based on a result of executing the business logic for the second device”	(Park Fig.15 steps 1525->1530& ¶ [0197] 6th-7th sentences: analytics service 224 analyzes the data from the first device and the second device at block 1525. Analytics service 224 provides a recommendation from the analysis of the data from each of the first device and the second device at block 1530, and the process ends). 
(independent Claims 1, 10, 19 body)



Park ¶ [0161] last 2 sentences teaches record structure and its underlining a hierarchical organization further depicted at Figs.12-14. Park ¶ [0209] goes as far to state that although the terms "first," "second," "third," etc., may be used herein to describe various elements, components, regions, layers and/or sections, these elements, components, regions, layers and/or sections should not be limited by these terms. These terms are used to distinguish one element, component, region, layer or section from another element, component, region, layer or section. Thus, a first element, component, region, layer or section described below could be termed a second element, component, region, layer or section, without departing from the spirit and scope of the present disclosure.

Park thus might suggests, but do not explicitly recite to anticipate, additional  
	“…data structure…” as recited throughout the claims. 

Fischer however in analogous art of business logic execution in Internet of Things environments, remedies such lapse by explaining, teaching or suggesting multiple 
	“…data structure…”  (Fischer ¶ [0006] IoT structures often have following setup: ¶ [0007] 1st application layer, ¶ [0008] 2nd application layer, ¶ [0009] 3rd application layer.  
	Fischer ¶ [0037] In the FIGURE an Internet of Things (IoT) having an IoT structure according to present invention is depicted. 3D Adaption Matrix 1 is based on application layers 2 of IoT structure. The IoT structure comprises an IoT Interface layer 2a with a multitude of IoT Interface types 2a.1-2a.n (REST, SQL-like, proprietary, etc.), an IoT Data Structure layer 2b with an multitude of Data Structure types 2b.1-2b.n (e.g. class/instance, attributes, etc.) and IoT Storage layer 2c with an multitude of IoT Storage types 2c.1-2c.n (e.g. cloud storage, database, etc.). 3d Adaption Matrix 1 comprises multitude of adaption rules 3, respectively adaption rules 3.1-3.n, based on said application layers 2.	Fischer ¶ [0038] An IoT application 4 comprises three implemented layers 5, namely an interface 5a with three distinct interfaces of a certain interface type (here: REST, SQL-like and proprietary), a data structure 5b with three distinct data structures of a certain data structure type (here: class/instance, attributes and other) and a storage 5c with 3 distinct storages of a certain storage type (here cloud storage, database and other).	Fischer ¶ [0039] IoT Data Structure layer 2b defines that an instance has a specific 

It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to modify Park’s  ”system”/”method”/”hardware storage devices” to better clarify, explain, complementarily teach or at least suggest existence of additional “data structure” in view of Fischer’s teachings above in order to flexibly define and interlink the IoT Interface layer, IoT Data Structure layer and IoT Storage layer (Fischer ¶ [0012], ¶ [0021], ¶ [0027], ¶ [0030] & MPEP 2143 G) through an IoT Storage layer to implement as fast as possible and extensible storage system such as a cloud storage or a (distributed) database system (Fischer ¶ [0007] 1st sentence & MPEP 2143 G). The predictability of such clarification or modification is corroborated by the broad level of skill of one of ordinary skills in the art as articulated by Park at ¶ [0072] 1st sentence, in view of the equally broad level of skill of one of ordinary skills in the art disclosed by Fischer at ¶ [0046], ¶ [0047] 4th sentence, ¶ [0048] 2nd sentence, ¶ [0048] last two sentences.
  Alternatively the claimed invention can be viewed as a mere combination of old elements in similar field of endeavor dealing with business logic execution in internet environments. In such combination each element would have merely performed the same analytical and storage functions as it did separately. Thus one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Park in view of Fischer, the results of such combination, would have fitted together like pieces of a puzzle in a complementary and predictable manner (MPEP 2143 A).
Claims 2, 11, 20 
Park / Fischer teaches all the limitations above. 
Park further teaches or suggest: 
	- “wherein the computing action comprises execution of new business logic”
         (Park teaches several examples as follows: 
	Park ¶ [0116] last 3 sentences: Software defined gateway 212 can use OT data to update the values of the attributes of various entities each time a new data sample or event is received. Similarly, software defined gateway 212 can use IT data to update the values of the attributes of various entities when the relationships between entities or other attributes indicated by the IT data changes. In other embodiments, entity attributes are updated by entity service 226 of platform services 220.
	Park ¶ [0119] 4th sentence: analytics service 224 generate a new fault detection timeseries with data values that indicate whether a fault was detected at each interval of the timeseries. Park ¶ [0123] 2nd sentence: timeseries service 228 aggregates predefined intervals of the raw timeseries data (e.g., quarter-hourly intervals, hourly intervals, daily intervals, monthly intervals, etc) to generate new derived timeseries of aggregated values.
          Park ¶ [0132] 4th sentence: device manager 302 is configured to update the smart entities when new IT data or OT data that affects the smart entities are received.
	Park ¶ [0135] 2nd-3rd sentences: determine whether IT data defines new entity relationships by comparing IT data with entity graph 328. If new entity relationships are detected, entity relationship updater 324 update entity relationships in entity graph 328)
Fischer also teaches or suggests:
	- “wherein the computing action comprises execution of new business logic”
	(Fischer ¶ [0033]: employ the adaption rules at a runtime of the IoT structure in order to check consistency of a new IoT Interface of the IoT application with the application layers of the IoT structure when an IoT Data Structure layer, an IoT Storage layer and the IoT Interface layer are given. Alternatively, in the step of employing the adaption rules are employed in order to check consistency of a new IoT Interface of the IoT application with the application layers of the IoT structure when an IoT Data Structure layer, an IoT Storage layer and the IoT Interface layer are given). 
	Rationales to modify/combine Park / Fischer are above. 
Claims 3, 12
Park / Fischer teaches all the limitations above. 
Park further teaches: “wherein the computing action comprises an alert” 
	(Park ¶ [0101] 2nd sentence: OT data include timeseries data received from IoT devices 203 (e.g., sensor measurements, status indications, alerts, notifications, etc.
	 Park ¶ [0158] 2nd sentence similarly recites: OT data include timeseries data received from device management system 1010 (e.g., sensor measurements, status indications, alerts, notifications, etc. Park ¶ [0119], ¶ [0194], ¶ [0196]: fault alerts).
Claims 4, 13 
Park / Fischer teaches all the limitations above. 
Park further teaches or suggests: 
	- “perform a business logic prioritization, and wherein executing the business logic is performed as a result of the business logic prioritization”
	(Park ¶ [0119] analytics service 224 use translated information technology - IT data and operational technology - OT data as inputs to various analytics (e.g. fault detection, energy consumption, web traffic, revenue, etc.) to derive analytic result from information technology - IT data and operational technology - OT data. Analytics service 224 can apply a set of fault detection rules to the information technology - IT data and operational technology - OT data to determine whether a fault is detected at each interval of a timeseries. Fault detections can be stored as derived timeseries data. For example, analytics service 224 can generate a new fault detection timeseries with data values that indicate whether a fault was detected at each interval of timeseries. The fault detection timeseries can be stored as derived timeseries data along with raw timeseries data in timeseries storage 214.
	Park ¶ [0194]: IoT device 2 relies on various other systems and devices in order to operate properly. Thus, while faulty measurement was detected with respect to IoT device 2, IoT device 2 itself may be operating properly. Thus to pin point the cause of the faulty measurement, the fault based application require additional info from various related IOT systems and devices (e.g. entity objects), as well as the zones and locations (e.g. entity objects) that the systems and devices are configured to serve, to properly determine or infer the cause of the faulty measurement. Other examples at ¶ [0195] - ¶ [0196]).  
Claims 5, 14
Park / Fischer teaches all the limitations above. 
Park further teaches or suggests: 
	- “perform a device prioritization, and wherein executing the business logic is performed as a result of the device prioritization” 
	(Park ¶ [0195] Referring to Fig.14, entity graph 1400 shows relationship between IoT device 2 and related entities via relational objects (e.g. Feeds, hasPoint, hasPart, Controls). Entity graph 1400 shows that entities related to IoT device 2 include a plurality of IoT systems 1-4, IoT device 1, zones 1 & 2, and locations 1 & 2. Further, relational objects indicate that IoT device 2 provides data point (hasPoint) to zone 1. Zone 1 is shown to service location 1 (hasPart), which is also serviced by zone 2 (hasPart). Zone 2 also services location 2 (hasPart), and is controlled by IoT system 4 (controls). IoT device 2 is shown to also provide a data point (hasPoint) to IoT system 2. IoT system 2 is shown to include IoT system 3 (hasPart), and feeds (Feeds) zone 1. Further, IoT system 2 is fed (Feeds) by IoT system 1, which receives data point (hasPoint) from IoT device 1
	Park ¶ [0196] Accordingly, in the example of Fig.14, in response to receiving the faulty measurement from IoT device 2, the fault based application and/or analytics service 224 determine from entity graph 1400 that the fault could be caused by some malfunction in one or more of other related entities, and not necessarily a malfunction of the IoT device 2. Thus, the fault based application and/or the analytics service 224 can investigate into the other related entities to determine or infer the most likely cause of the fault.
	Park ¶ [0197] noting yet another example of Fig.15 analyzing data from 2nd related device based on data from a 1st device, according to some embodiments. Referring to Fig. 15, the process starts and data including an abnormal measurement is received from a first device at block 1505. Transformation service 1108 determines an identifier of the first device from the received data at block 1510. Transformation service 1108 identifies a second device related to the first device through relational objects associated with the first device at block 1515. Transformation service 1108 invokes web service 1102 to retrieve measurement data from the 2nd device at block 1520. Analytics service 224 analyzes the data from the first device and the second device at block 1525. Analytics 

Claims 6, 15 
Park / Fischer teaches all the limitations above. 
Park further teaches or suggests: 
	- “wherein the first data structure comprises a hierarchical graph”
              (PArk ¶ [0169] last sentence: object entity (IoT device) may be represented by entity type or object, which generally describes how data corresponding to the entity will be structured and stored. Park ¶ [0098] 2nd sentence: IT data may include an entity graph that describes the relationships between spaces, equipment, and other entities (e.g., person A owns device B, device B controls device C, sensor D provides input to device C, person E is part of employee team F, floor G contains room C, etc. Park ¶ [0169] last two sentences: The relational objects may help to semantically define, for example, hierarchical or directed relationships between the entities (e.g., entity X controls entity Y, entity A feeds entity B, entity 1 is located in entity 2, and the like). For example, an object entity (e.g., IoT device) may be represented by entity type or object, which generally describes how data corresponding to the entity will be structured and stored. Park ¶ [0195] Referring to Fig.14, entity graph 1400 shows the relationship between IoT device 2 and related entities via relational objects (Feeds, hasPoint, hasPart, Controls). Entity graph 1400 shows that the entities related to IoT device 2 include a plurality of IoT systems 1-4, IoT device 1, zones 1 & 2, and locations 1 & 2. Further, the relational objects indicate that IoT device 2 provides a data point (hasPoint) to zone 1. Zone 1 is shown to service location 1 (hasPart), which is also serviced by zone 2 (hasPart). Zone 2 also services location 2 (hasPart), and is controlled by IoT system 4 (controls). IoT device 2 is shown to also provide a data point (hasPoint) to IoT system 2. IoT system 2 is shown to include IoT system 3 (hasPart), and feeds (Feeds) zone 1. Further, IoT system 2 is fed (Feeds) by IoT system 1, which receives a data point (hasPoint) from IoT device 1). 
 



Fischer also teaches or suggests:
	- “wherein the first data structure comprises a hierarchical graph”
	(Fischer Figure and ¶ [0014] According to a first aspect of the present invention an Internet of Things (IoT) structure comprises application layers. The IoT structure further comprises a 3D Adaption Matrix or graph including adaption rules. The adaption rules are specified once. The adaption rules enable specifying dependencies between the application layers. The IoT further comprises a module. The module is configured to employ the adaption rules for an IoT application).
	Rationales to modify/combine Park / Fischer are above. 

Claims 7, 16
Park / Fischer teaches all the limitations above. 
Park further teaches or suggests: 
	- “wherein the second device comprises a parent node of the first device”
	(Park ¶ [0167] hasPart defines what relationship is of listed entities, and the order of listed entities or data fields of relational object specifies which entity is part of the other. 
	 Park Fig. 14 and ¶ [0195] entity graph 1400 shows that IoT device 2 include a plurality of IoT systems 1-4, IoT device 1.
	 Park Fig.12 and ¶ [0098] 2nd sentence: noting person A owns device B, device B controls device C, sensor D provides input to device C, person E is part of employee team F, floor G contains room C, etc.).
         
Claims 8, 17
Park / Fischer teaches all the limitations above. 
Park further teaches or suggests: 
	- “wherein the first entity comprises a first device of the hierarchical graph and the business logic is associated with each node of the hierarchical graph that is related to the first node” (Park Fig.14&[0195]: entity graph 1400 shows that entities related to IoT device 2 include IoT systems 1-4, IoT device 1, zones 1& 2, and locations 1 & 2. Further relational objects indicate that IoT device 2 provides data point (hasPoint) to zone 1. Zone 1 is shown to service location 1 (hasPart), which is also serviced by zone 2 (hasPart). Zone 2 also services location 2 (hasPart), and is controlled by IoT system 4 (controls). IoT nd sentence: device B controls device C, sensor D provides input to device C).

--------------------------------------------------------------------------------------------------------------
Claims 9, 18 are rejected under 35 U.S.C. 103 as being unpatentable over 
       * Park / Fischer as applied to respective claims 8, 17 above, and in further view of
       * Boothroyd; Christopher Craig US 20100318558 A1 hereinafter Boothroyd. As per:
Claims 9, 18 
Park / Fischer teaches all the limitations above. 
Park / Fischer as a combination does not explicitly recite:
	- “wherein the business logic includes a depth limit that defines a distance from the first node at which the business logic applies” as claimed. 

Boothroyd in analogous art of relational manipulation of objects teaches or suggests:
	- “wherein the business logic includes a depth limit that defines a distance from the first node at which the business logic applies”.
	(Boothroyd ¶ [0081] 3rd, 5th sentences: For the convenience of viewing the graph, one may want to limit the depth of nodes branching from the primary node to 1 Degree as shown in Fig. 30, or 2 Degrees, as shown in Fig. 31).
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to further modify Park / Fischer “system” / “method” / “hardware storage devices” to include “wherein the business logic includes a depth limit that defines a distance from the first node at which the business logic applies” in further view of Boothroyd in order to provide tolls that would allow the average person to interact with semantically organized Information in such as fashion that they would not require technical knowledge of ontologies, or other technical semantic topics (Boothroyd ¶ [0004] last sentence and MPEP 2143 C, D, and/or G). Additionally, by providing a common framework for expressing this information, the information can be exchanged between different applications without loss of meaning, and application designers can take advantage of common RDF parsers and processing tools (Boothroyd ¶ [0023] and MPEP Boothroyd at ¶ [0113]. 
Alternatively, the claimed invention can also be viewed as a mere combination of old elements in a similar relational manipulation of objects field of endeavor. Such objects correspond to tangible elements and in such combination each element merely would have performed the same organizational and analytical data functions as it did separately. Thus, one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Park / Fischer in further view of Boothroyd, the results of the combination, would have fitted together, like pieces of a puzzle in a complementary and predictable manner (MPEP 2143 A).





















Conclusion
          Following art is made of record and considered pertinent to Applicant’s disclosure:
	* US 20160291942 A1 teaching at ¶ [0097] last sentence: “The structure of the DDG may be examined directly using Breadth First Search or Depth First Search to limit pairwise comparisons to only pairs of nodes that branch out from a common ancestral dependency node” then at ¶ [0177] last sentence: “The compiler can find probable 
bottlenecks and performance hotspots before the program is run, and alert the 
programmer about these as possible optimization targets, and can estimate total 
runtime and per-node space requirements for a program, given a chosen 
parallelization strategy”.
	
	* US 20040024724 A1 teaching at ¶ [0160]: “Even if parallel processors could render the update operation tractable, the search limit is necessarily set to the depth of the deepest unmatched node” then at ¶ [0156]: “If the elimination of one or more specific terms causes one or more [.  . .] to become proper supersets, then warning message(s) may be issued to enable the user to reflect on the proposed change(s)”.   
	
	* US 5877766 A reciting at column 34 lines 28-32: “As an example of the operation of the routines discussed above, FIG. 30 illustrates an exemplary map display 640 generated with a root node display element 641 and a depth limit set at four” and at 
column 20 lines 57-63: “Duplicate node display elements may be distinguished via colors, icons, alphanumerics or other indications, e.g., to facilitate maintenance and "pruning" of a map display that later grows too unwieldy, and to alert an end user that he or she has previously visited this location”.
	
	* US 9875333 B1 at column 37 lines 10-26:  “In some embodiments, after all such violating GBA nodes are tried once, PBA process may be configured to examine the exhaustive PBA candidate effort list, and attempt PBA using user specified depth limit through each of the nodes in the list.  This N may determine the depth of the exhaustive PBA search space, and may be user controlled (e.g., 10,000).  PBA process may continue enumerating paths going through the node (and retime the path) until a violating PBA path is obtained.  However, it should be noted that this path may not necessarily be the worst retimed path.  The endeavor however is to obtain the best possible PBA path from the depth search for any given node.  PBA process may mark the node covered after getting this violating PBA path.  PBA process may be configured to provide a warning if, even after trying the exhaustive list, there are some nodes which remain uncovered and, for example, the final set of PBA violating paths does not cover those nodes”.
	
	Any inquiry concerning this communication should be directed to OCTAVIAN ROTARU at telephone number 571.270.7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OCTAVIAN ROTARU/
Primary Examiner, Art Unit 3624
	April 14th, 2021